Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8, 10-11 and 19-20 are amended. Claims 2-3, 7, 12-13 and 17 are cancelled. Claims 1, 4-6, 8-11, 14-16 and 18-20 are presented for examination. 

Examiner’s Remark 
Examiner agrees with the applicant remarks that “Referring to Fig, 2 of Han shown above, Han shows that the first convolutional neural network model (1-conv.model) is applied to the background, not to the L or R channels, and for the MS (mid, side), it is not a plurality of neural networks, but 'one second convolutional Neural Network Model (2-conv.model)' is used to separately process the mid channel and the side channel and then connect them. 
Han shows only one second convolutional neural network model which processes two channels (L, RI individually and connects them before the last fully connected layer. 
Han does not disclose at least the features of "identifying, from the input audio signal, an audio scene probability for the mid channel and an audio scene probability for the side channel, of at least one audio scene based on audio scene recognition results for the mid channel and the side channel that are respectively obtained by using a plurality of neural networks trained to recognize an audio scene, wherein the plurality of neural networks are duplicated and applied separately on the mid channel and the side channel, to output the audio scene recognition results for the mid channel and the side channel, respectively." 

Further examiner also agrees with remark that ‘Sharath discloses one RNN, not multiple neural networks, Sharath does not disclose the feature that multiple neural networks are duplicated and applied separately to the mid-channel and side channels as recited in the proposed amended claim 1.” 

Newly cited prior at of 20170061969 generally describes  “An acoustic-scene classifier can be configured to determine a most-likely acoustic state for each frame in the sequence of frames in correspondence with the respective plurality of acoustic features corresponding to the frame and a selected probability distribution of duration of an acoustic state for each of one or more classes of acoustic scenes. Each respective probability distribution of duration can correspond to a selected class of acoustic scenes. The correspondence between acoustic state and probability distribution of duration can be learned from training data corresponding to each of a plurality of classes of acoustic scenes” however none of the prior art noted and/or cited and/or searched has a concept of multiple neural network independently classifying scenes/objects based on four different criteria  at different channels based on the probability distribution and RNN is combining them at the end in addition to the  features of independent claims 1 and 11, hence the concept is novel. 

Allowable Subject Matter
Claims 1, 4-6, 8-11, 14-16 and 18-20 are  allowed.
Following are the reasons for allowance: 

Cited prior art of Han ( Convolutional Neural Networks With Binaural Representations And Background Subtraction for Acoustic Scene Classification ) and further in view of  Sarath ( Sound Event Detection In Multichannel Audio Using Spatial and Harmonic Features) and further in view of Briand ( US Pub: 20180063662) or any prior art searched or made in record or their combination thereof fails to teaches the concept of claim 1 and 11  as a whole including “obtaining, according to a predetermined criterion, a mid channel and a side channel from an input audio signal; identifying, from the input audio signal, an audio scene probability  for the mid channel and an audio scene probability for the side channel, of at least one audio scene based on audio scene recognition results for the mid channel and the side channel that are respectively obtained by using a plurality of neural networks trained to recognize an audio scene, wherein the plurality of neural networks are duplicated and applied separately on the mid channel and the side channel, to output the audio scene recognition results for the mid channel and the side channel, respectively; and identifying, based on the audio scene probability for the mid channel and the audio scene probability for the side channel, at least one audio scene included in audio content by using a fourth neural network trained to combine the audio scene probability for the mid channel and the audio scene probability for the side channel, wherein the fourth neural network is configured as a recurrent neural network, wherein the plurality of neural networks comprises: a first neural network trained to recognize the audio scene based on a time-frequency shape of an audio signal, a second neural network trained to recognize the audio scene based on a shape of a spectral envelope of the audio signal, and a third neural network trained to recognize the audio scene based on a feature vector extracted from the audio signal, and wherein therecognized in the side channel, the predetermined second audio scene being different from the predetermined first audio scene, and performing a recognition of the predetermined first audio scene in the mid channel and a  recognition of the predetermined second audio scene in the side channel” 

Conclusion
Emre (Convolutional Recurrent Neural Networks for Polyphonic Sound Event Detection) – generally teaches the concept of using neural networks and acoustic feature for audio classification 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674